People v Villafane (2015 NY Slip Op 04673)





People v Villafane


2015 NY Slip Op 04673


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
SHERI S. ROMAN, JJ.


2013-07273
 (Ind. No. 1470/03)

[*1]The People of the State of New York, respondent, 
vAnthony Villafane, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Glenn Green of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Suffolk County (Condon, J.), dated June 11, 2013, which denied, without a hearing, his motion pursuant to CPL 440.30(1-a) for DNA testing of certain evidence.
ORDERED that the order is affirmed.
The Supreme Court properly denied, without a hearing, the defendant's motion pursuant to CPL 440.30(1-a) for DNA testing of certain evidence, since the defendant failed to show that there was a reasonable probability that the verdict would have been more favorable to him had DNA tests been performed and the results admitted at trial (see CPL 440.30[1-a]; People v Griffin, 121 AD3d 1127, 1127; People v Johnson, 112 AD3d 969, 969-970; People v Perry, 89 AD3d 1114, 1115; People v Bolling, 65 AD3d 1054, 1054).
ENG, P.J., LEVENTHAL, HALL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court